JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1

                           AMENDMENT OF Pa.R.J.C.P. 105

      On August 11, 2016, the Court amended Pennsylvania Rule of Juvenile Court
Procedure 105 concerning search warrants in juvenile delinquency matters to
incorporate by reference Pennsylvania Rule of Criminal Procedure 212(B).

       On October 22, 2013, the Court amended Pa.R.Crim.P. 212 to add that
unexecuted warrants and affidavit(s) are not public records and should be destroyed
upon return to the issuing authority. This amendment prompted the Committee to
examine whether Pa.R.J.C.P. 105 should be amended to extend the “incorporation by
reference” of that rule to include all or part of Pa.R.Crim.P. 212.

       In its present form, Pa.R.Crim.P. 212(A) acknowledges that a warrant and
affidavit in criminal matters are publicly available, but it limits access until the warrant
has been executed. The Committee did not recommend referencing Pa.R.Crim.P.
212(A) because it might suggest that such access, albeit limited, extends to juvenile
cases. See also Pa.R.J.C.P. 105, Comment, as amended.

       Regarding Pa.R.Crim.P. 212(B), the Committee favored incorporating that
provision into Pa.R.J.C.P. 105. While the Committee did not believe this information
would be available in juvenile cases, it did agree that unexecuted warrants should be
destroyed “[g]iven the potential harm to the subject of a search warrant.” See
Pa.R.Crim.P. 212, Comment.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.